[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 13, 2006
                                   No. 05-15102               THOMAS K. KAHN
                               Non-Argument Calendar              CLERK
                             ________________________

                   D. C. Docket No. 02-00193-CR-J-32-MCR

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

THOMAS GLEN LEWIS,
a.k.a. Steven J. McDonald,

                                                            Defendant-Appellant.


                             ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (July 13, 2006)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      W. Charles Fletcher, appointed counsel for Thomas Lewis in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Lewis’s

supervised release, as well as the accompanying sentence, are AFFIRMED.

Appellant’s motion to proceed pro se is DENIED AS MOOT.




                                          2